DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1, 3 and 9-13) in the reply filed on 03/28/2022 is acknowledged.
Specification
3. 	The disclosure is objected to because of the following informalities: 
In Paragraph [0008], page 4, line 3: “wherein Rei is the radium of the first eccentric portion (76)” should be changed to -- wherein Rei is the radius of the first eccentric portion (76)--.
Appropriate correction is required.
Claim objections
4.	Claims 3 and 9-13 are objected to because of the following informalities: 
In claim 3, lines 6-7: “a fluid between a second piston and the inner wall surface of the second cylinder” should be changed to -- a fluid between the second piston and the inner wall surface of the second cylinder--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is vague and indefinite because it sets forth that "the end plate to close one end face of the second cylinder" in lines 6-7. Specifically, it is unclear if this end plate is an additional end plate or the same end plate that is closing one end face of the first cylinder, as recited in claim 1, lines 10-11.
 Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 1, 3, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama (Pub. No.: US 20100147013 A1), as evidenced by Matsumoto et al. (hereinafter “Matsumoto”) (Pub. No.: US 2003/0115900 A1), and further in view of Lee et al. (hereinafter “Lee”) (KR 20150081137A, English translation appended).
Regarding claim 1, Hirayama discloses a rotary compressor (multi-cylinder rotary compressor 200, as stated in Paragraph [0049]) comprising: 
a first cylinder (lower or second cylinder 8B, see Paragraph [0054]); 
a first piston (defined by the lower or second roller 13B that is eccentrically moved in the lower or second cylinder chamber 14B) that has a cylindrical shape (inherently having a cylindrical shape), and the first piston (roller 13b) forming a first compression chamber (cylinder chamber 14b, as detailed in Paragraph [0061]) configured to compress a fluid between the first piston (roller 13b) and the inner wall surface of the first cylinder (the refrigerant gas being compressed in the cylinder chamber 14b and further discharged from the cylinder chamber 14b into the valve cover, as stated in Paragraph [0062]); and 
a drive shaft (rotary shaft 4, as presented in annotated Figure 1) that is rotatable (the rotary shaft 4 is rotated, as discussed in Paragraphs [0064]-[0065]), the drive shaft (rotary shaft 4) including a first eccentric portion (counter-eccentric side periphery of the second or lower crankshaft 4d, as presented in Paragraph [0021]) that is eccentric in a first direction with respect to a rotational center axis (as best seen in annotated Figure 2A, the lower crankshaft 4d is undoubtedly being eccentric in a first direction FD with respect to a rotational axis YY to which the lower roller 13B is being fitted) and to which the first piston is fitted (the second roller 13b that is designated as the first piston is fitted to the second crankshaft 4d, as stated in Paragraph [0057])
a first shaft portion (countershaft 4b, as depicted in annotated Figure 2A) that is rotatably supported by a first bearing (sub-bearing 12, as discussed in Paragraph [0055]) formed on an end plate (the sub-bearing 12 is clearly being formed on the end plate EP12, as best seen in annotated figure 1) to close one end face of the first cylinder (13b), and the first shaft portion (first shaft portion that is defined by the countershaft 4b is inherently having a cylindrical shape coaxial with the rotational center axis YY of the rotary shaft 4, as otherwise, the system cannot normally operate) having a cylindrical shape coaxial with the rotational center axis of the drive shaft (as shown in annotated Figure 2A), and 
a first coupling portion (the first coupling portion CP1 is surely coupling the countershaft 4b with the countershaft 4d, as best seen immediately below) that couples the first shaft portion (4b) with the first eccentric portion (countershaft 4d). 
Particularly, Hirayama demonstrates a multi-cylinder rotary compressor, wherein as stated in Paragraph [0021], a rotary shaft 4 comprises: a main shaft pivotally fixed to a main bearing, a countershaft pivotally fixed to a sub-bearing, crankshafts provided eccentrically between the main shaft and countershaft, and fitted with rollers, and a connecting part connecting adjacent crankshafts; and cylinder chambers which house the crankshafts and rollers of the rotary shaft in being eccentrically rotatable. 


    PNG
    media_image1.png
    617
    841
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    400
    550
    media_image2.png
    Greyscale

Further, in Paragraph [0057], Hirayama details that: The crankshafts 4c and 4d are formed with a phase difference of about 180º, in being displaced by the same distance from the center axes of the main shaft 4a and countershaft 4b of the rotary shaft 4, having the same diameter. The inside diameter part of the first roller 13a is fitted to the first crankshaft 4c, and the inside diameter part of the second roller 13b is fitted to the second crankshaft 4d. The first and second rollers 13a and 13b are formed to have the same outside diameter. 
Likewise, in Paragraph [0059], Hirayama also states: The first and second rollers 13a and 13b are formed with a phase difference of 180º but designed to have a part of the A-periphery along the axial direction of the rollers 13a and 13b eccentrically rotatable while making line contact with the peripheral walls of the cylinder chambers 14a and 14b. Clearly, these pistons, which are defined by rollers 13a and 13b, being configured to revolve along an inner wall surface of the first cylinder and/or second cylinder. This is evidenced by Matsumoto (US 2003/0115900 A1) which performs another rotary compressor, very similar to that seen in Figure 1 of Hirayama, and  explicitly teaches as how “an upper roller 46 and a lower roller 48 which eccentrically revolve within the upper and lower cylinders 38 and 40 respectively at upper and lower eccentric portions 42 and 44 provided on the rotary shaft 16 with a phase difference of 180ºtherebetween” (see Paragraph [0072]). In fact, this first piston, which is defined by the lower or second roller 13B, is clearly having a cylindrical shape while being configured to revolve along an inner wall surface of the lower cylinder 8b. As described in Paragraph [0062], the refrigerant gas being compressed in the cylinder chambers 14a and 14b and further discharged from the cylinder chambers 14a and 14b into the valve cover. In other words, the first piston 13b necessarily forming a first compression chamber 14b configured to compress a fluid between the first piston 13b and the inner wall surface of the first cylinder 14b. 
Notably, in Paragraph [0072], Hirayama explicitly teaches: If the compressor is configured to have the following equation (1), assuming that the radius of the main shaft 4a constituting the rotary shaft 4 is Rm, the radius of the countershaft 4b is Rs, the radius of each first and second crankshaft 4c and 4d is Rc, and the eccentricity of each crankshaft 4c and 4d is e, Rc<Rm+e (1). 
Specifically, Hirayama’s rotary compressor utilizes relationships existing between the shapes, dimensions, and configurations of rollers and the rotary shaft of the multi-cylinder rotary compressor. Essentially, Hirayama’s rotary compressor is certainly designed such that the rotary shaft 4 is being configured to satisfy Re1 – e1 < R1, wherein Re1 being a radius of the first eccentric portion, R1 being a radius of the first shaft portion, and e1 being eccentricity of the first eccentric portion, as instantly claimed.
With reference to annotated Figure 2A again, Hirayama evidently illustrates as how an outer periphery of the first coupling portion CP1 being positioned inside the outer periphery of the eccentric portion 4d. In fact, the first coupling portion CP1 being formed such that an outer surface thereof does not extend out of an outer surface of the first eccentric portion 4d in a radial direction of the drive shaft 4, as instantly claimed.
However, although Hirayama, as evidenced Matsumoto, discloses the vast majority of Applicant’s claimed invention, he is silent as to the fact that the first coupling portion including a reinforcement portion with an outer surface thereof positioned outside an outer surface of the first shaft portion in the radial direction of the drive shaft.  
Nonetheless, Lee in the same field of endeavor teaches another rotary compressor, wherein, as stated in Abstract, a distance between the reinforcing unit and the first eccentric unit, and the distance between the reinforcing unit and the second eccentric unit are within a range capable of avoiding the reinforcing unit during a process where the middle plate is assembled to the rotary shaft. The first extension section is inclinedly extended in the first reinforcement or the second reinforcement along an outside direction. 

    PNG
    media_image3.png
    487
    627
    media_image3.png
    Greyscale

Lee successfully exhibits as how the rolling piston 200 or the intermediate plate 300 being inserted into the first and second eccentric portions 120 and 130 or the first and second reinforcement portions 150 and 160 of the rotary shaft 100 (see Paragraph [0065]). Specifically, in Paragraphs [0067]-[0069], Lee further notes: the present embodiment proposes a design dimension that facilitates assembly of the rolling piston 200 or the intermediate plate 300 while minimizing the limit distance L in order to reinforce axial rigidity. 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using reinforcement portion at the rotary shaft, as taught by Lee, to the rotary compressor of Hirayama/ Matsumoto in order to reinforce axial rigidity, as motivated by Lee in Paragraph [0067].
Thus modified, one skilled in the art would have been reasonably appraised that the first coupling portion would be further including a reinforcement portion with an outer surface thereof positioned outside an outer surface of the first shaft portion in the radial direction of the drive shaft, as instantly claimed. 
Regarding claims 3 and 9, Hirayama, as evidenced by Matsumoto, and Lee substantially disclose the rotary compressor, as claimed and detailed above. Hirayama further discloses that the rotary compressor also comprising: a second cylinder (upper or first cylinder 8A, as discussed in Paragraph [0054]); and 
a second piston (defined by the upper or first roller 13A that is eccentrically moved in the upper or first cylinder chamber 14A) that has a cylindrical shape (inherent), the second piston (roller 13A) being configured to revolve along an inner wall surface of the second cylinder (the upper or first roller 13a and first crankshaft 4c being housed eccentrically rotatable in a first cylinder chamber 14a, as discussed in Paragraph [0058]-[0059]) and 
the second piston (upper roller 13A) forming a second compression chamber (chamber within the upper cylinder 8A) configured to compress a fluid (as discussed in Paragraph [0062], the refrigerant gas compressed in the cylinder chambers 14a and 14b) between a second piston (upper roller 13A) and the inner wall surface of the second cylinder (inner wall surface of the upper cylinder 8A), 
the drive shaft (rotary shaft 4) further including a second eccentric portion (upper or first crankshaft 4c) that is provided on a side opposite to the first coupling portion of the first eccentric portion in an axial direction (as best seen in annotated Figure 2A) and 
the second eccentric portion (upper or first crankshaft 4c being formed with a phase difference of about 180º, in being displaced by the same distance from the center axes of the main shaft 4a and countershaft 4b of the rotary shaft 4, as discussed in Paragraph [0057]) being eccentric (being eccentrically rotatable, as stated Paragraph [0058]) a second direction (as shown immediately below) opposite to the first direction with respect to the rotational center axis (YY) and to which the second piston is fitted (roller 13a is fitted to the first crankshaft 4c, as stated in Paragraph [0057]), and 
an intermediate coupling portion (connecting part 4e that is inserted between the crankshafts 4c and 4d, and faced to the intermediate partition board 7, as detailed in Paragraph [0056]) that couples the first eccentric portion (4d) with the second eccentric portion (4c, as seen in annotated Figure 2A).
With regards to the limitation “the intermediate coupling portion including a first intermediate reinforcement portion” and/or “the intermediate coupling portion further includes a second intermediate reinforcement portion” that Hirayama, Matsumoto and Lee fails to teach, it has been held In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VIB. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable result of prior art elements according to their established functions resulting in the mere duplication of parts. 

    PNG
    media_image1.png
    617
    841
    media_image1.png
    Greyscale


Consequently, one skilled in the art would have been reasonably appraised that the intermediate coupling portion would be including a first intermediate reinforcement portion that would be further formed in an area on the first direction side, disposed adjacent to the first eccentric portion and/or the intermediate coupling portion would be further including a second intermediate reinforcement portion that would be further formed in an area on the second direction side, disposed adjacent to the second eccentric portion, as instantly claimed.
Hirayama, in Paragraph [0021], then goes on to discribe: a multi-cylinder rotary compressor of the present invention comprises a rotary shaft which comprises a main shaft pivotally fixed to a main bearing, a countershaft pivotally fixed to a sub-bearing, crankshafts provided eccentrically between the main shaft and countershaft, and fitted with rollers, and a connecting part connecting adjacent crankshafts; and cylinder chambers which house the crankshafts and rollers of the rotary shaft in being eccentrically rotatable, wherein formulas (1) and (2) are established, assuming the radius of the main shaft of the rotary shaft to be Rm, the radius of the countershaft to be Rs, the radius of the crankshaft to be Rc, and the eccentricity of the crankshaft to be e, 
Rc <Rm+e (1) 
Rc≥ Rs+e (2) 
Hence, according to the combination, to the extent that the claimed invention produces the claimed desired results, the applied prior art structure being the same, does the same. In addition, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. 
Thus modified, one skilled in the art would have been reasonably appraised that the intermediate coupling portion would further have an outer surface that would be further positioned inside the outer surface of the first eccentric portion and would be further positioned outside an outer surface of the second eccentric portion in the radial direction of the drive shaft and/or the intermediate coupling portion would further have an outer surface that would be further positioned inside the outer surface of the second eccentric portion and would be further positioned outside the outer surface of the first eccentric portion in the radial direction of the drive shaft, as instantly claimed.
Regarding claim 11, Hirayama, as evidenced by Matsumoto, and Lee substantially disclose the rotary compressor, as claimed and detailed above.

    PNG
    media_image4.png
    758
    728
    media_image4.png
    Greyscale

Additionally, in Paragraph [0057], Hirayama specifically teaches that the crankshafts 4c and 4d are formed with a phase difference of about 180º in being displaced by the same distance from the center axes of the main shaft 4a and countershaft 4b of the rotary shaft 4, having the same diameter. 

    PNG
    media_image5.png
    602
    497
    media_image5.png
    Greyscale
, 
Further, as best seen immediately above, Hirayama explicitly exhibits that the compression mechanisms 2A and 2B being connected together with a motor unit 3 through the rotary shaft 4 while housed in a sealed case 1.
Then, with reference to annotated Figure 1 again, Hirayama evidently illustrates as how the drive shaft 4 further includes a second shaft portion 4a that continuously extends from a side of the second eccentric portion 4c opposite to the intermediate coupling portion 4e in the axial direction, to which an electric motor 3 that drives the drive shaft to rotate is coupled, that is rotationally supported by a second bearing 11 formed on the end plate EP11 to close one end face of the second cylinder, and that has a cylindrical shape coaxial with the rotational center axis YY of the drive shaft 4, and the first shaft portion 4b has a smaller diameter than the second shaft portion 4a, as instantly claimed.
Regarding claim 12, Hirayama, as evidenced by Matsumoto, and Lee substantially disclose the rotary compressor, as claimed and detailed above.
Additionally, in Paragraph [0058], Hirayama especially teaches: The inside peripheries of the first and second cylinders 8A and 8b are separated into upper and lower parts by the main bearing 11, intermediate partition board 7, and sub-bearing 12. The first roller 13a and first crankshaft 4c are housed eccentrically rotatable in a first cylinder chamber 14a separated by the above members. The second roller 13b and second crankshaft 4d are housed eccentrically rotatable in a second cylinder chamber 14b separated by the above members.
In fact, Hirayama’s rotary compressor is certainly designed such that an intermediate end plate 7 has a middle hole to allow the drive shaft 4 to pass therethrough, that blocks other ends of the first cylinder 8B and the second cylinder 8A between the first cylinder 8B and the second cylinder 8A, and Page 6 of 8Appl. No. 16/637,585that is in sliding contact with other ends of the first piston 13b and the second piston 13a, as instantly claimed.
The combination of Hirayama, Matsumoto and Lee is still silent as to the fact  the first eccentric portion having a smaller diameter than the second eccentric portion.  
Nonetheless, as shown in annotated Figure 13, Hirayama performs another embodiment, wherein, as stated in Paragraph [0174], the diameters of the crankshafts 4c and 4d can be reduced without reducing the diameter of the main shaft 4a. Therefore, the sliding loss of the crankshafts 4c and 4d, which occupies a large part of the sliding loss, can be reduced, noise and vibration can be reduced, and the reliability and compression performance can be improved. 

    PNG
    media_image6.png
    694
    547
    media_image6.png
    Greyscale
 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first eccentric portion with a smaller diameter than the second eccentric portion, as taught by Hirayama, in the Hirayama/ Matsumoto/ Lee rotor compressor in order to improve the reliability and compression performance, as motivated by Hirayama in Paragraph [0174].
Regarding claim 13, Hirayama, as evidenced by Matsumoto, and Lee substantially disclose the rotary compressor, as claimed and detailed above. 
Additionally, in Paragraph [0021], Hirayama specifies: a multi-cylinder rotary compressor of the present invention comprises a rotary shaft which comprises a main shaft pivotally fixed to a main bearing, a countershaft pivotally fixed to a sub-bearing, crankshafts provided eccentrically between the main shaft and countershaft, and fitted with rollers, and a connecting part connecting adjacent crankshafts; and cylinder chambers which house the crankshafts and rollers of the rotary shaft in being eccentrically rotatable, wherein formulas (1) and (2) are established, assuming the radius of the main shaft of the rotary shaft to be Rm, the radius of the countershaft to be Rs, the radius of the crankshaft to be Rc, and the eccentricity of the crankshaft to be e, 
Rc <Rm+e (1) 
Rc≥ Rs+e (2) 
Hence, according to the combination, to the extent that the claimed invention produces the claimed desired results, the applied prior art structure being the same, does the same. In addition, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II.
Thus modified, one skilled in the art would have been reasonably appraised that the drive shaft 4 would be further configured to satisfy Re2 - e2 > R2, Re2 is a radius of the second eccentric portion, R2 is a radius of the second shaft portion, and e2 is an eccentricity of the second eccentric portion, as instantly claimed. 
 Allowable Subject Matter
10.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art of record does not teach a rotary compressor having all the limitations of claims 1, 3 and 9, but more specifically comprising the first intermediate reinforcement portion and the second intermediate reinforcement portion overlap with each other in the axial direction of the drive shaft, and at least a part of the portion where the first intermediate reinforcement portion and the second intermediate reinforcement portion overlap with each other in the intermediate coupling portion in the axial direction of the drive shaft has a cylindrical shape coaxial with the rotational center axis of the drive shaft .
Prior Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patens. US 20110179822 A1, US 20170074269 A1 and US 20060153723 A1 are cited to show a multi-stage rotary compressor in which the first and second rotary compression elements are constituted of first and second cylinders and first and second rollers which are fitted to first and second eccentric portions formed on a rotary shaft of the electrical-power element so as to eccentrically revolves in these cylinders in which these first and second rotary compression elements are constituted of first and second cylinders and first and second rollers which are fitted to first and second eccentric portions formed on a rotary shaft of the electrical-power element so as to eccentrically revolves in these cylinders
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P/Examiner, Art Unit 3746        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746